UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1544


MICHAEL MOMENT,

                  Plaintiff - Appellant,

             v.

STATE OF MARYLAND; MARTIN O’MALLEY, Governor; DOUGLAS F.
GANSLER, Attorney General; MONTGOMERY COUNTY MARYLAND; IKE
LEGGEIL, County Executive for Montgomery County,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:09-cv-01081-DKC)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Moment, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael   Moment   appeals      the   district    court’s    order

dismissing his civil complaint for lack of jurisdiction pursuant

to the Rooker-Feldman doctrine. *            We have reviewed the record and

find no reversible error.          Accordingly, we deny Moment’s motion

for injunctive relief and affirm for the reasons stated by the

district court.          Moment v. Maryland, No. 8:09-cv-01081-DKC (D.

Md. May 4, 2009).          We dispense with oral argument because the

facts    and    legal    contentions   are    adequately   presented       in   the

materials      before    the   court   and    argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




     *
       Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                        2